599 So. 2d 1057 (1992)
Robert W. JOHNSON, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 91-2109.
District Court of Appeal of Florida, Fourth District.
July 1, 1992.
Richard L. Jorandby, Public Defender, and Joseph R. Chloupek, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Sarah B. Mayer, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
Reversed and remanded on the authority of Kelly v. State, 593 So. 2d 1060 (Fla. 4th DCA 1992). We certify to the Supreme Court the same question as was certified in Williams v. State, 593 So. 2d 1064 (Fla. 4th DCA 1992).
LETTS, STONE and WARNER, JJ., concur.